Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 1 of 18 Page ID #:496




  1

  2
  3

  4

  5

  6

  7

  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10
           LINANOORY,
 11                                                  Case No.     2:20-cv-01767-AB-GJS
                      Plaintiff,
12
                V.                                    STIPULATED PROTECTIVE
13                                                    ORDER 1
           CAMDEN DEVELOPMENT, INC.;
14         and DOES 1-5,
15                    Defendants.
16

17
      1.      A. PURPOSES AND LIMITATIONS
18
              Discovery in this action is likely to involve production of confidential,
19
      proprietary or private infonnation for which special protection from public
20
      disclosure and from use for any purpose other than prosecuting this litigation may
21
      be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22
      enter the following Stipulated Protective Order. The paiiies acknowledge that this
23
      Order does not confer blanket protections on all disclosures or responses to
24
      discovery and that the protection it affords from public disclosure and use extends
25
26
27
      1
28     This Stipulated Protective Order is substantially based on the model protective
      order provided under Magistrate Judge Gail J. Standish's Procedures.
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 2 of 18 Page ID #:497




  1   only to the limited information or items that are entitled to confidential treatment
  2   under the applicable legal principles.
  3          B. GOOD CAUSE STATEMENT
  4          This action is likely to involve medical, business and financial
  5   documentation, for which protection from public disclosure and from use for any
  6   purpose other than prosecution of this action is warranted. Such medical,
  7   employment and financial materials and inf01mation consist of, among other things,
  8   personal medical records, confidential business or financial information, information
  9   regarding confidential business practices, or other confidential research,
 1O   development, or commercial information (including information implicating privacy
 11   rights of third parties), information otherwise generally unavailable to the public, or
 12   which may be privileged or otherwise protected from disclosure under state or
 13   federal statutes, court rules, case decisions, or common law. Accordingly, to
 14   expedite the flow of infonnation, to facilitate the prompt resolution of disputes over
 15   confidentiality of discovery materials, to adequately protect infonnation the parties
 16   are entitled to keep confidential, to ensure that the pmiies are permitted reasonable
 17   necessary uses of such material in preparation for and in the conduct of trial, to
18    address their handling at the end of the litigation, and serve the ends of justice, a
 19   protective order for such information is justified in this matter. It is the intent of the
20    pa1iies that information will not be designated as confidential for tactical reasons
21    and that nothing be so designated without a good faith belief that it has been
22    maintained in a confidential, non-public manner, and there is good cause why it
23    should not be part of the public record of this case.
24          C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
25            The parties further acknowledge, as set forth in Section 12.3, below, that this
26    Stipulated Protective Order does not entitle them to file confidential information
27    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
28
                                                  2
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 3 of 18 Page ID #:498




  1   and the standards that will be applied when a party seeks permission from the court
  2   to file material under seal.
  3         There is a strong presumption that the public has a right of access to judicial
  4   proceedings and records in civil cases. In connection with non-dispositive motions,
  5   good cause must be shown to support a filing under seal. See Kamakana v. City and
  6   County ofHonolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  7   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  8   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  9   require good cause showing), and a specific showing of good cause or compelling
 10   reasons with proper evidentiary support and legal justification, must be made with
 11   respect to Protected Material that a paiiy seeks to file under seal. The parties' mere
 12   designation of Disclosure or Discovery Material as CONFIDENTIAL does not~
 13   without the submission of competent evidence by declaration, establishing that the
 14   material sought to be filed under seal qualifies as confidential, privileged, or
 15   otherwise protectable~constitute good cause.
 16         Further, if a party requests sealing related to a dispositive motion or trial, then
 17   compelling reasons, not only good cause, for the sealing must be shown, and the
 18   relief sought shall be narrowly tailored to serve the specific interest to be protected.
 19   See Pintos v. Pacific Creditors Ass 'n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
20    each item or type of information, document, or thing sought to be filed or introduced
21    under seal in connection with a dispositive motion or trial, the party seeking
22    protection must articulate compelling reasons, supported by specific facts and legal
23    justification, for the requested sealing order. Again, competent evidence supporting
24    the application to file documents under seal must be provided by declaration.
25          Any document that is not confidential, privileged, or otherwise protectable in
26    its entirety will not be filed under seal if the confidential portions can be redacted.
27    If documents can be redacted, then a redacted version for public viewing, omitting
28    only the confidential, privileged, or otherwise protectable po1iions of the document,
                                                  3
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 4 of 18 Page ID #:499




  1   shall be filed. Any application that seeks to file documents under seal in their
  2   entirety should include an explanation of why redaction is not feasible.
  3   2.     DEFINITIONS
  4          2.1    Action: Lina Noory v. Camden Development, Inc., Case No. 2:20-cv-
  5   0l 767-AB-GJS.
  6          2.2    Challenging Party: a Party or Non-Party that challenges the
  7   designation of infonnation or items under this Order.
  8          2.3    "CONFIDENTIAL" Information or Items: information (regardless of
  9   how it is generated, stored or maintained) or tangible things that qualify for
 1O   protection under Federal Rule of Civil Procedure 26( c), and as specified above in
 11   the Good Cause Statement.
 12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 13   their support staff).
 14          2.5    Designating Pa1iy: a Party or Non-Party that designates information or
 15   items that it produces in disclosures or in responses to discovery as
 16   "CONFIDENTIAL."
 17          2.6    Disclosure or Discovery Material: all items or information, regardless
 18   of the medium or manner in which it is generated, stored, or maintained (including,
 19   among other things, testimony, transcripts, and tangible things), that are produced or
20    generated in disclosures or responses to discovery in this matter.
21           2.7    Expe1i: a person with specialized knowledge or experience in a matter
22    pertinent to the litigation who has been retained by a Party or its counsel to serve as
23    an expe1i witness or as a consultant in this Action.
24           2.8    House Counsel: atton1eys who are employees of a party to this Action.
25    House Counsel does not include Outside Counsel of Record or any other outside
26    counsel.
27           2.9    Non-Party: any natural person, patinership, corporation, association or
28    other legal entity not named as a Party to this action.
                                                 4
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 5 of 18 Page ID #:500




  1         2.10 Outside Counsel of Record: attorneys who are not employees of a
  2   party to this Action but are retained to represent or advise a party to this Action and
  3   have appeared in this Action on behalf of that party or are affiliated with a law firm
  4   that has appeared on behalf of that party, and includes support staff.
  5         2.11 Party: any party to this Action, including all of its officers, directors,
  6   employees, consultants, retained experts, and Outside Counsel of Record (and their
  7   support staffs).
  8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9   Discovery Material in this Action.
 10         2.13 Professional Vendors: persons or entities that provide litigation
 11   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
12    demonstrations, and organizing, storing, or retrieving data in any form or medium)
13    and their employees and subcontractors.
 14         2.14 Protected Material: any Disclosure or Discovery Material that is
15    designated as "CONFIDENTIAL."
 16         2.15 Receiving Party: a Pmiy that receives Disclosure or Discovery
17    Material from a Producing Party.
      3.    SCOPE
18
            The protections confe1Ted by this Stipulation and Order cover not only
19
      Protected Material (as defined above), but also (1) any information copied or
20
      extracted from Protected Material; (2) all copies, excerpts, summaries, or
21
      compilations of Protected Material; and (3) any testimony, conversations, or
22
      presentations by Pmiies or their Counsel that might reveal Protected Material.
23
            Any use of Protected Material at trial shall be governed by the orders of the
24
      trial judge. This Order does not gove111 the use of Protected Material at trial.
25
      4.    DURATION
26
            FINAL DISPOSITION of the action is defined as the conclusion of any
27
      appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
28
                                                 5
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 6 of 18 Page ID #:501




  1   has run. Except as set forth below, the te1ms of this protective order apply through
 2    FINAL DISPOSITION of the action. The patiies may stipulate that the they will be
 3    contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
 4    but will have to file a separate action for enforcement of the agreement once all
 5    proceedings in this case are complete.
 6          Once a case proceeds to trial, information that was designated as
 7    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 8    as an exhibit at trial becomes public and will be presumptively available to all
 9    members of the public, including the press, unless compelling reasons supported by
1O    specific factual findings to proceed otherwise are made to the trial judge in advance
11    of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing "good cause"
12    showing for sealing documents produced in discovery from "compelling reasons"
13    standard when merits-related documents are pati of comi record). Accordingly, for
14    such materials, the tetms of this protective order do not extend beyond the
15    commencement of the trial.
16    5.    DESIGNATING PROTECTED MATERIAL
17          5 .1   Exercise of Restraint and Care in Designating Material for Protection.
18    Each Patiy or Non-Party that designates information or items for protection under
19    this Order must take care to limit any such designation to specific material that
20    qualifies under the appropriate standards. The Designating Party must designate for
21    protection only those parts of material, documents, items or oral or written
22    communications that qualify so that other portions of the material, documents, items
23    or communications for which protection is not warranted are not swept unjustifiably
24    within the ambit of this Order.
25          Mass, indiscriminate or routinized designations are prohibited. Designations
26    that are shown to be clearly unjustified or that have been made for an improper
27    purpose (e.g., to unnecessarily encumber the case development process or to impose
28
                                                6
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 7 of 18 Page ID #:502




  1   unnecessary expenses and burdens on other parties) may expose the Designating
  2   Party to sanctions.
  3         If it comes to a Designating Party's attention that information or items that it
  4   designated for protection do not qualify for protection, that Designating Party must
  5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  6         5 .2      Manner and Timing of Designations. Except as otherwise provided in
  7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  9   under this Order must be clearly so designated before the material is disclosed or
 10   produced.
 11         Designation in conformity with this Order requires:
 12                (a) for information in documentary form (e.g., paper or electronic
 13   documents, but excluding transcripts of depositions or other pretrial or trial
 14   proceedings), that the Producing Party affix at a minimum, the legend
 15   "CONFIDENTIAL" (hereinafter "CONFIDENTIAL legend"), to each page that
 16   contains protected material. If only a portion of the material on a page qualifies for
 17   protection, the Producing Party also must clearly identify the protected portion(s)
 18   (e.g., by making appropriate markings in the margins).
 19         A Party or Non-Party that makes original documents available for inspection
 20   need not designate them for protection until after the inspecting Party has indicated
 21   which documents it would like copied and produced. During the inspection and
 22   before the designation, all of the material made available for inspection shall be
 23   deemed "CONFIDENTIAL." After the inspecting Party has identified the
 24   documents it wants copied and produced, the Producing Party must determine which
 25   documents, or portions thereof, qualify for protection under this Order. Then,
 26   before producing the specified documents, the Producing Party must affix the
 27   "CONFIDENTIAL legend" to each page that contains Protected Material. If only a
 28   portion of the material on a page qualifies for protection, the Producing Party also
                                                   7
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 8 of 18 Page ID #:503




  1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
  2   in the margins).
  3                  (b) for testimony given in depositions that the Designating Party identifies
  4   the Disclosure or Discovery Material on the record, before the close of the
  5   deposition all protected testimony.
  6                  (c) for information produced in some fonn other than documentary and
  7   for any other tangible items, that the Producing Party affix in a prominent place on
  8   the exterior of the container or containers in which the information is stored the
  9   legend "CONFIDENTIAL." If only a p01iion or portions of the information
 10   warrants protection, the Producing Paiiy, to the extent practicable, shall identify the
 11   protected portion(s).
 12            5.3      Inadvertent Failures to Designate. If timely corrected, an inadve1ient
 13   failure to designate qualified information or items does not, standing alone, waive
 14   the Designating Paiiy's right to secure protection under this Order for such material.
 15   Upon timely correction of a designation, the Receiving Party must make reasonable
 16   eff01is to assure that the material is treated in accordance with the provisions of this
 17   Order.
 18   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 19            6.1      Timing of Challenges. Any Paiiy or Non-Party may challenge a
20    designation of confidentiality at any time that is consistent with the Court's
21    Scheduling Order.
22             6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23    resolution process under Local Rule 37 .1 et seq.
24             6.3      The burden of persuasion in any such challenge proceeding shall be on
25    the Designating Party. Frivolous challenges, and those made for an improper
26    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27    parties) may expose the Challenging Party to sanctions. Unless the Designating
28    Paiiy has waived or withdrawn the confidentiality designation, all parties shall
                                                     8
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 9 of 18 Page ID #:504




  1   continue to afford the material in question the level of protection to which it is
  2   entitled under the Producing Pmiy's designation until the Court rules on the
  3   challenge.
  4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  5         7.1          Basic Principles. A Receiving Pmiy may use Protected Material that is
  6   disclosed or produced by another Party or by a Non-Pmiy in connection with this
  7   Action only for prosecuting, defending or attempting to settle this Action. Such
  8   Protected Material may be disclosed only to the categories of persons and under the
  9   conditions described in this Order. When the Action has been terminated, a
 1O   Receiving Pmiy must comply with the provisions of section 13 below (FINAL
 11   DISPOSITION).
 12         Protected Material must be stored and maintained by a Receiving Pmiy at a
 13   location and in a secure manner that ensures that access is limited to the persons
 14   authorized under this Order.
 15         7.2          Disclosure of"CONFIDENTIAL" Information or Items. Unless
 16   otherwise ordered by the comi or permitted in writing by the Designating Pmiy, a
 17   Receiving Party may disclose any information or item designated
 18   "CONFIDENTIAL" only to:
 19               (a) the Receiving Party's Outside Counsel of Record in this Action, as
 20   well as employees of said Outside Counsel of Record to whom it is reasonably
 21   necessary to disclose the information for this Action;
 22               (b) the officers, directors, and employees (including House Counsel) of
 23   the Receiving Pmiy to whom disclosure is reasonably necessary for this Action;
24                ( c) Expe1is (as defined in this Order) of the Receiving Party to whom

 25   disclosure is reasonably necessary for this Action and who have signed the
26    "Acknowledgment and Agreement to Be Bound" (Exhibit A);
27                (d) the court and its personnel;
28                ( e)   court repmiers and their staff;
                                                      9
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 10 of 18 Page ID #:505




  1             (f) professional jury or trial consultants, mock jurors, and Professional
  2   Vendors to whom disclosure is reasonably necessary for this Action and who have
  3   signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
  4             (g) the author or recipient of a document containing the information or a
  5   custodian or other person who othe1wise possessed or knew the information;
  6             (h) during their depositions, witnesses, and atto111eys for witnesses, in the
  7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  8   requests that the witness sign the fonn attached as Exhibit 1 hereto; and (2) they will
  9   not be permitted to keep any confidential information unless they sign the
 10   "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise
 11   agreed by the Designating Paiiy or ordered by the comi. Pages of transcribed
 12   deposition testimony or exhibits to depositions that reveal Protected Material may
 13   be separately bound by the comi reporter and may not be disclosed to anyone except
 14   as permitted under this Stipulated Protective Order; and
 15             (i) any mediator or settlement officer, and their supp01iing personnel,
 16   mutually agreed upon by any of the parties engaged in settlement discussions.
 17    8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 18         IN OTHER LITIGATION
 19         If a Party is served with a subpoena or a court order issued in other litigation
 20   that compels disclosure of any infonnation or items designated in this Action as
 21   "CONFIDENTIAL," that Party must:
 22             (a) promptly notify in writing the Designating Paiiy. Such notification
 23   shall include a copy of the subpoena or court order;
 24             (b) promptly notify in writing the paiiy who caused the subpoena or order
 25   to issue in the other litigation that some or all of the material covered by the
 26   subpoena or order is subject to this Protective Order. Such notification shall include
 27   a copy of this Stipulated Protective Order; and
 28             ( c) cooperate with respect to all reasonable procedures sought to be
                                                 10
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 11 of 18 Page ID #:506




  1   pursued by the Designating Party whose Protected Material may be affected.
  2         If the Designating Party timely seeks a protective order, the Patty served with
  3   the subpoena or comi order shall not produce any information designated in this
  4   action as "CONFIDENTIAL" before a determination by the court from which the
  5   subpoena or order issued, unless the Party has obtained the Designating Party's
  6   pennission. The Designating Patty shall bear the burden and expense of seeking
  7   protection in that comi of its confidential material and nothing in these provisions
  8   should be const1ued as authorizing or encouraging a Receiving Pmiy in this Action
  9   to disobey a lawful directive from another comi.
 10   9.    A NON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
 11         PRODUCED IN THIS LITIGATION
 12             (a) The terms of this Order are applicable to information produced by a
 13   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
 14   produced by Non-Parties in connection with this litigation is protected by the
 15   remedies and relief provided by this Order. Nothing in these provisions should be
 16   construed as prohibiting a Non-Paiiy from seeking additional protections.
 17             (b) In the event that a Party is required, by a valid discovery request, to
 18   produce a Non-Party's confidential infonnation in its possession, and the Party is
 19   subject to an agreement with the Non-Party not to produce the Non-Party's
 20   confidential information, then the Party shall:
 21                (1) promptly notify in writing the Requesting Pmiy and the Non-Pmiy
 22   that some or all of the information requested is subject to a confidentiality
 23   agreement with a Non-Party;
 24                (2) promptly provide the Non-Party with a copy of the Stipulated
 25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 26   specific description of the information requested; and
 27                (3) make the information requested available for inspection by the
 28   Non-Party, if requested.
                                                 11
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 12 of 18 Page ID #:507




  1                (c) If the Non-Party fails to seek a protective order from this court within
  2   14 days of receiving the notice and accompanying information, the Receiving Party
  3   may produce the Non-Party's confidential inf01mation responsive to the discovery
  4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  5   not produce any information in its possession or control that is subject to the
  6   confidentiality agreement with the Non-Party before a determination by the court.
  7   Absent a comi order to the contrary, the Non-Pmiy shall bear the burden and
  8   expense of seeking protection in this court of its Protected Material.
  9   10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 1O             If a Receiving Party learns that, by inadve1ience or otherwise, it has disclosed
 11   Protected Material to any person or in any circumstance not authorized under this
 12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 13   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 14   to retrieve all unauthorized copies of the Protected Material, (c) inf01m the person or
 15   persons to whom unauthorized disclosures were made of all the terms of this Order,
 16   and (d) request such person or persons to execute the "Acknowledgment and
 17   Agreement to Be Bound" that is attached hereto as Exhibit A.
 18   11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 19             PROTECTED MATERIAL
 20             When a Producing Pmiy gives notice to Receiving Pmiies that ce1iain
 21   inadvertently produced material is subject to a claim of privilege or other protection,
 22   the obligations of the Receiving Pmiies are those set f01ih in Federal Rule of Civil
 23   Procedure 26(b )(S)(B). This provision is not intended to modify whatever
 24   procedure may be established in an e-discovery order that provides for production
 25   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
 26   ( e),   insofar as the pmiies reach an agreement on the effect of disclosure of a
 27   communication or information covered by the attorney-client privilege or work
 28   product protection, the parties may incorporate their agreement in the stipulated
                                                    12
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 13 of 18 Page ID #:508




  1   protective order submitted to the court.
  2   12.   MISCELLANEOUS
  3          12. l Right to Further Relief. Nothing in this Order abridges the right of any
  4   person to seek its modification by the Court in the future.
  5          12.2 Right to Assert Other Objections. By stipulating to the entry of this
  6   Protective Order, no Party waives any right it otherwise would have to object to
  7   disclosing or producing any information or item on any ground not addressed in this
  8   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  9   ground to use in evidence of any of the material covered by this Protective Order.
 10          12.3 Filing Protected Material. A Party that seeks to file under seal any
 11   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 12   may only be filed under seal pursuant to a court order authorizing the sealing of the
 13   specific Protected Material at issue. If a Patty's request to file Protected Material
 14   under seal is denied by the comi, then the Receiving Party may file the information
 15   in the public record unless otherwise instructed by the court.
 16   13.   FINAL DISPOSITION
 17         After the final disposition of this Action, as defined in paragraph 4, within 60
 18   days of a written request by the Designating Party, each Receiving Patty must return
 19   all Protected Material to the Producing Party or destroy such material. As used in
 20   this subdivision, "all Protected Material" includes all copies, abstracts, compilations,
 21   summaries, and any other format reproducing or capturing any of the Protected
 22   Material. Whether the Protected Material is returned or destroyed, the Receiving
 23   Party must submit a written certification to the Producing Party (and, if not the same
 24   person or entity, to the Designating Patty) by the 60 day deadline that (1) identifies
 25   (by category, where appropriate) all the Protected Material that was retmned or
 26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
 27   abstracts, compilations, summaries or any other format reproducing or capturing any
 28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
                                                 13
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 14 of 18 Page ID #:509




  1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  3   repo1is, attorney work product, and consultant and expert work product, even if such
  4   materials contain Protected Material. Any such archival copies that contain or
  5   constitute Protected Material remain subject to this Protective Order as set f01ih in
  6   Section 4 (DURATION).
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22
 23

 24

 25

 26
 27
 28
                                                14
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 15 of 18 Page ID #:510




  1    14.   VIOLATION
  2   Any violation of this Order may be punished by appropriate measures including,
  3   without limitation, contempt proceedings and/or monetary sanctions.
  4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
  5

  6   DATED _ 9/18/2020
              _ _ _ _ _ _ __
  7
                     /s/ Hani Ganji
  8
      Attorneys for Plaintiff
  9

 10

 11           9/18/2020
      DATED:- - ---------

 12

 13                  /s/ Lisa A. Satter
      Attorneys for Defendant
 14

 15

 16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 17

 18   DATED: _ September
               _ _ _ _21,_2020
                           _ _ __
 19

 20            /s/
      HON. GAIL J. STANDISH
 21   United States Magistrate Judge
 22
 23

 24

 25

 26
 27

 28
                                              15
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 16 of 18 Page ID #:511




  1                                        EXHIBIT A
  2             ACKNOWLEDGMENTANDAGREEMENTTOBEBOUND
  3

  4   I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full name], of
  5   _ _ _ _ _ _ _ _ [print or type full address], declare under penalty of perjury

  6   that I have read in its entirety and understand the Stipulated Protective Order that
  7   was issued by the United States District Court for the Central District of California
  8   on [date] in the case of _ _ _ _ _ [insert formal name of the case and the
  9   number and initials assigned to it by the court]. I agree to comply with and to be
 10   bound by all the terms of this Stipulated Protective Order and I understand and
 11   acknowledge that failure to so comply could expose me to sanctions and punishment
 12   in the nature of contempt. I solemnly promise that I will not disclose in any manner
 13   any information or item that is subject to this Stipulated Protective Order to any
 14   person or entity except in strict compliance with the provisions of this Order.
 15   I fmther agree to submit to the jurisdiction of the United States District Court for the
 16   Central District of California for enforcing the terms of this Stipulated Protective
 17   Order, even if such enforcement proceedings occur after termination of this action.
 18   I hereby appoint _ _ _ _ _ _ _ _ _ _ _ _ [print or type full name] of
 19   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ [print or type full address and

 20   telephone number] as my California agent for service of process in connection with
 21   this action or any proceedings related to enforcement of this Stipulated Protective
 22   Order.
 23   Date: - - - - - - - - - - - - - - - - - -
 24   City and State where sworn and signed: _ _ _ _ _ _ _ _ _ _ _ _ _ __
 25

 26   Printed name: _ _ _ _ _ _ _ _ _ _ _ _ __
 27
 28   Signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                16
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 17 of 18 Page ID #:512


   1                                 PROOF OF SERVICE
   2
             I am employed in the aforesaid county; I am over the age of eighteen years
   3   and not a party to the within entitled action; my business address is: 23326
       Hawthorne Boulevard, Suite 320, Torrance, California 90505.
   4

   5           On September 18, 2020, I served the within [Proposed] Stipulated Protective
       Order on the interested parties in said action by placing [X] a true and correct copy
   6
       or [] the original thereof enclosed in a sealed envelope, and addressed as set forth
   7   on the attached Service List and delivered by one or more of the means set forth
       below:
   8

   9   [] [VIA MAIL] By depositing said envelope with postage thereon fully prepaid in
             the United States mail at Torrance, California. I am "readily familiar" with
  10
             the firm's practice of collection and processing correspondence for mailing.
  11         Under that practice it would be deposited with the U.S. Postal Service on that
             same day with postage thereon fully prepaid at Torrance, California, in the
  12
             ordinary course of business. I am aware that on motion of the party served,
  13         service is presumed invalid if postal cancellation date or postage meter date is
             more than one day after date of deposit for mailing in affidavit.
  14

  15   [x] [EMAIL] I caused the above referenced document(s) to be delivered to the
  16
             email address(es) set forth on the attached Service List.

  17   [] [FACSIMILE] , I caused the above referenced document(s) to be delivered to the
             facsimile telephone number(s) on attached service list.
  18

  19   [] [OVERNIGHT DELIVERY] I caused the above referenced document(s) to be
             delivered vi FEDERAL EXPRESS to the addressee(s) set forth on the
  20         attached Service List.
  21
             Executed on September 18, 2020, at Torrance, California.
  22

  23   [X] (FEDERAL) I declare that I am employed in the office of a member of the bar
       of this court at whose direction the service was made.
  24

  25

  26                                                    /s/ Maria Nixon
                                                    MARIA NIXON
  27

  28
Case 2:20-cv-01767-AB-GJS Document 34 Filed 09/21/20 Page 18 of 18 Page ID #:513


   1                                 SERVICE LIST
   2
                        Counsel                             Representing:
   3   Ramin Kermani-Nejad, Esq.                   Attorneys for Plaintiff, LINA
       rk@kermanillp.com                           NOORY
   4   Mohamad Ahmad, Esq.
       ma@kermanillp.com
   5   Hani Ganji, Esq.
       hg@kermanillp.com
   6   Kermani, LLP
       2719 Wilshire Boulevard, Suite 200
   7   Santa Monica, CA 90403
       Tel: 424/253-4254
   8   Fax: 888/959-8749
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
